Citation Nr: 0113395	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  97-13 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for epididymitis.

2.  Determination of the appropriate initial rating for a 
service-connected right shoulder dislocation with a history 
of right rotator cuff surgery, currently assigned a 
noncompensable disability rating.

3.  Determination of the appropriate initial rating for a 
service-connected left shoulder dislocation, currently 
assigned a noncompensable disability rating.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied service connection for 
tinnitus and for epididymitis, and which granted service 
connection for right shoulder dislocation with a history of 
right rotator cuff surgery and for left shoulder dislocation, 
and which assigned a noncompensable evaluation for both 
disorders.

During the course of the appeal the claims file was 
transferred to the St. Louis, Missouri RO, which granted 
service connection for tinnitus.  Because this constitutes a 
full grant of the veteran's tinnitus claim, this issue is no 
longer on appeal before the Board.  See Norris v. West, 12 
Vet. App. 413, 420 (1999), citing AB v Brown, 6 Vet. App. 35, 
38 (1993) (an appealed claim generally remains in controversy 
only where an award is less than the maximum available).

The Board addresses issues pertaining to the evaluation of 
the veteran's service-connected shoulder disorders in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal on the issue of 
entitlement to service connection for epididymitis.

2.  The evidence does not demonstrate that the veteran 
currently has epididymitis causally linked to service.


CONCLUSION OF LAW

The veteran currently does not have epididymitis that was 
incurred or aggravated during service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO improperly denied service 
connection for epididymitis incurred during service.

Procedurally, this appeal is developed fully and ready for 
Board adjudication.  The RO has verified the veteran's period 
of service; there is no issue as to the substantial 
completeness of the veteran's application for VA benefits; 
the veteran has undergone VA examination pursuant to the 
application; the RO has requested and associated with the 
claims file all available service and postservice medical 
records pertinent to this issue on appeal, transcripts of RO 
and Board hearings after which the veteran had additional 
time to submit evidence, and other records, if any, which the 
veteran identified as pertinent to the claim; the Board is 
unaware of other unrequested records pertinent to this appeal 
and finds the evidence is sufficient to proceed with 
appellate review.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, (2000) (VCAA).

A veteran is entitled to service connection for disability 
resulting from disease or injury incurred or aggravated in 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  Generally, service connection 
requires the following:  medical evidence of a current 
disability; medical, or in appropriate cases, lay evidence of 
an in-service disorder, and; medical evidence of a causal 
connection or nexus between the current disorders and 
service.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also is available under other analyses.  
If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the condition in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  Id.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  
Under any of these bases, when the evidence supports the 
claim or is in relative equipoise the veteran prevails.  
Service connection is not appropriate, however, where the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1990).

Although the record includes evidence of a diagnosis for 
epididymitis at one point during the veteran's Navy career, 
there is no current medical evidence of this disorder or 
resulting disability.  Service medical records reveal that in 
1987 and 1988 he sought in-service treatment for right groin 
discomfort diagnosed as epididymitis.  Reports of 
examinations in March 1989, November 1993 include normal 
clinical evaluations of the veteran's genitourinary system.  
During a March 1996 VA general medical examination he 
reported "constant" right groin and testicular area pain 
but denied recurrent infection.  The examining physician 
found a normal epididymis and descended testicles without 
nodules, scrotal swelling or hernias.

In hearing testimony before a St. Louis RO hearing officer in 
May 1997 and before the undersigned Board member in March 
2001, the veteran again referred to unremitting right groin 
pain since service.  He acknowledged that the epididymitis 
"cleared up" following in-service treatment "but the pain 
never did subside."  The veteran also testified that after 
his initial in-service diagnosis and treatment he neither 
sought nor received additional treatment during or after 
service.  He denied testicular swelling, discoloration, 
atrophy or reduction in size and he reported that he took no 
medication for epididymitis.

Beyond the veteran's own statements, there is no competent 
medical evidence showing that the veteran currently has 
epididymitis.  However, because the veteran is a lay person 
with no medical training or expertise, his statements alone 
cannot constitute competent evidence of the required 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); ); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993) (holding that lay persons are not competent to offer 
medical opinions).  Based upon the foregoing, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
epididymitis.  See VCAA, § 4, 114 Stat. 2096, (to be codified 
as amended at 38 U.S.C. § 5107).

The Board acknowledges the veteran's consistent complaints of 
right groin pain.  Although pain may constitute a symptom of 
a disease or injury subject to service connection, a symptom 
not associated with a diagnosed entity is not subject to 
service connection.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303 (2000).  No VA diagnostic code recognizes pain as 
compensable disability in its own right.  This unverifiable 
symptom may be associated with a compensable disability only 
provided that medical evidence shows it to be consistent with 
and attributable to a specifically diagnosed disorder.  See 
e.g. 38 C.F.R. §§ 4.120-4.124a (2000).  In this case, the 
record includes no medical evidence showing the veteran's 
groin pain to be consistent with or attributable to a 
diagnosed current disorder.  Therefore, the veteran's pain is 
not subject to for service connection.


ORDER

Service connection for epididymitis is denied.





REMAND

The veteran asserts that the noncompensable ratings for right 
shoulder dislocation with a history of right rotator cuff 
surgery and for left shoulder dislocation do not adequately 
reflect the severity of these disabilities.  He states that 
movement of both of his shoulders is limited and painful, and 
that they are both easily dislocated.

Initial review of the claims file discloses the likely 
existence of health care records pertinent to these claims 
but not included in the record.  For example, during his 
hearings before the St. Louis RO in May 1997 and before the 
undersigned Board member in March 2001 the veteran discussed 
treatment and physical therapy he had received for his 
shoulder disorders, including from the VA at Columbia and at 
Fort Leonard Wood, from a hospital emergency room, and from a 
private chiropractor.  No records of this care have been 
associated with the claims file.

VA has imputed knowledge of VA medical records 
notwithstanding whether they are included as evidence in a 
veteran's claims file at the time of a VA decision.  Bell v. 
Derwinski, 2 Vet. App. 611, 612-613 (1992) (VA has 
constructive, if not actual, knowledge of records it 
generated).  VA also has a duty to obtain other pertinent 
health care records.  Murincsak v. Derwinski, 2 Vet. App. 
363, 372-373 (1992) (when VA knows pertinent records exists 
the Board must obtain them before adjudicating an appeal).  
Therefore, because VA is on notice of the likely existence of 
health care records pertaining to the veteran's claims on 
appeal, and in light of VA's duty to assist the veteran, see 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), the RO should attempt to locate the 
records of treatment described by the veteran and associate 
them with the claims file.  

In consideration of the foregoing, further development of the 
case is necessary to provide the veteran due process of law 
and full consideration of this appeal.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all postservice providers of 
health care treatment and therapy for his 
service-connected shoulder disorders and 
to provide signed authorizations for 
release of non-VA health care records.  
The RO then should assist the veteran in 
obtaining treatment records since 1996 
pertaining to his left and right 
shoulders, particularly records from the 
VA facilities at Columbia and Ft. Leonard 
Wood.

2.  After the RO has associated all 
available additional health care 
documentation with the claims file, the 
veteran should be afforded an examination 
to determine the nature and extent of his 
shoulder disabilities.  The claims file 
must be made available to the examiner 
for review.  In addition to any 
limitation of range of motion, the 
examiner should be requested to comment 
specifically on the degree of functional 
loss, if any, resulting from pain upon 
motion, weakened movement, excess 
fatigability, or incoordination due to 
each shoulder disability.  

After readjudication of the veteran's claims regarding the 
propriety of the initial ratings for the should disabilities, 
the RO should provide the veteran and his representative with 
a supplemental statement of the case and the usual time 
within which to respond.  The RO then should return the case 
to the Board for final review, if in order.  The purpose of 
this REMAND is to obtain additional evidence.  The Board 
intimates no opinion as to the merits of the case.  Although 
the veteran need not take further action until so notified by 
VA, he may submit to the RO additional evidence and argument 
pertaining to this remand.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 



